Title: To James Madison from S.C. Holland, 5 September 1807
From: Holland, S.C.
To: Madison, James



Sir
Malta the 5th: Septemr. 1807.

The direct communication between Austria & the United States being now impeded, I am directed by my friend William Riggin Esqr. American Consul at Trieste to inform you that on the 20th. July it was officially notified to him on the part of the Government, that the further entrance of American Vessels into the Ports of Austria was prohibited during the existing embargo in the United States, as the Court of Vienna considered the trade now carried on by American Vessels as Contraband and in opposition to the laws of the United States.  I have the honor to be with perfect respect and consideration Sir Your Obedient humble Servant

S. C. Holland

